DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interviews
The applicant initiated an interview on 1/18/21 (see attached interview summary) to review the amendments and the applicant’s remarks from applicant’s 1/14/22 submission.
The examiner initiated an interview on 1/21/21 (see attached interview summary) to propose claim amendments and request approval for an examiner’s amendment for an allowance. Since agreement could not be reached on how to address a 35 USC 112(b) issue with claim amendments, it was decided that the examiner will submit a written response.

Response to Arguments
Applicant’s arguments, see the third paragraph on page 29 (Step 2A, Prong 2 analysis) and pages 31-32 (Step 2B analysis), filed 1/14/22, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 101 rejection of 1 has been withdrawn.
The amendment to claim 1 step (1) to include the limitations and additional elements of “operating multiple pumps each connected to oil tube strings” (at claim 1 line 3) is sufficient to overcome the 101 rejection because the limitations and additional elements integrate the judicial exception into a practical application under the Step 2A Prong 2 analysis.
The amendment to claim 1 step (4) at the end/bottom of claim 1 (at the last six lines of claim 1) to include the limitations “determining the well with the lowest absolute value for pump efficiency error Δmin and confirming the gas-oil ratio GOR, the solubility coefficient, the saturation pressure Pb, the formation crude oil density po, and the formation crude oil viscosity 
Regarding the amendment to the specification and to claim 1 for the “h” formula, the amendment has been determined to not be new subject matter since the purpose of the amendment is to make a correction to a typographical error. The corrected “h” formula is supported in the included Appendix A and Appendix B in reference to the industry standard GB/T33653-2017. Also, the difference in the order of magnitude of the coefficient factor in the claimed “h” formula and the “h” formula in the industry standard is due to a unit conversion as explained in applicant’s remarks at the top of page 24. Finally, the amendment to the formula does not change the empirical data reported in the original disclosure as explained in applicant’s remarks on page 24.

Claim Objections
Claim 1 is objected to because of the following informalities: at lines 3 and 10, the claim recites “oil tube strings” and “tubing string” and it is not clear if they refer to the same strings or not. It is suggested to use consistent claim terminology.
Regarding claim 1 in the second to last line from the bottom, the phrase “exploiting the determined standard using the determine authentic high-pressure physical” appears to have some typographical issues and/or missing words. For examination purposes, examiner assumes that the phrase should be amended as follows: exploiting the determined standard --well-- using the [[determine]]--determined-- authentic high-pressure physical. In the 1/21/21 examiner-initiated interview, applicant’s representative tentatively agreed with this interpretation.
Regarding claim 1 at the last line, the phrase “at optimal well head and casing pressure”, it is not clear if it refers to a single pressure or to two separate pressures. To improve clarity, it is suggested to amend the phrase as follows: at optimal well head --pressure-- and casing pressure. In the 1/21/21 examiner-initiated interview, applicant’s representative tentatively agreed with this interpretation.
Regarding claim 2 lines 1-2, the phrase “for distinguishing an authenticity of high-pressure physical property parameters of an oil reservoir” has double inclusion issues, so it is suggested to amend the phrase as follows: for distinguishing [[an]]--the-- authenticity of high-pressure physical property parameters of [[an]]--the-- oil reservoir.

Regarding claim 4 lines 1-2, the phrase “for distinguishing an authenticity of high-pressure physical property parameters of an oil reservoir” has double inclusion issues, so it is suggested to amend the phrase as follows: for distinguishing [[an]]--the-- authenticity of high-pressure physical property parameters of [[an]]--the-- oil reservoir.
Regarding claim 5 lines 1-2, the phrase “for distinguishing an authenticity of high-pressure physical property parameters of an oil reservoir” has double inclusion issues, so it is suggested to amend the phrase as follows: for distinguishing [[an]]--the-- authenticity of high-pressure physical property parameters of [[an]]--the-- oil reservoir.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the sampled wells" in line 5.  There is insufficient antecedent basis for this limitation in the claim. In the 1/21/21 examiner-initiated interview, applicant advised that it should be interpreted as “a plurality of sampled wells”. Thus, For examination purposes, examiner assumes that the phrase "the sampled wells" should be replaced with the phrase --a plurality of sampled wells--.

Claims 2-5 are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	01/26/22